Election/Restrictions
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 October 2022.
The Examiner notes while the Applicant explicitly withdrew claims 3-4 in response to the restriction/election requirement, claims 8,12-15 and 18 are further withdrawn from consideration through the explicit selection of Species I (which encompasses the embodiment shown in Figure I) by the Applicant. For further explanation see below:
Claim 8 is withdrawn from consideration because it encompasses the vane as shown in Figure 2 (Species II). This structure is exclusively contradictory to the embodiment shown in Figure I, since the vane leading edge does not comprise a snap fit connection. 
Similarly, claims 12-14 are withdrawn from consideration because they encompass features contradictory to the fastening arrangement in the embodiment shown in Figure 1. 
Claim 15 is withdrawn from consideration because it optionally encompasses a vane comprising a leading edge cavity, which is shown in Species II (Figure 2).
Claim 18 is withdrawn from consideration because it encompasses structures not depicted in, and contrary to the Species I (nor are the features depicted in any of the figures).
DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 26 October 2022.
Claims 3-4 are withdrawn by the Applicant.
Claims 8,12-15 and 18 are withdrawn from consideration via the election of Species I, and since these claims were not explicitly withdrawn in the response, the Examiner has provided an explanation above.
Claims 1-2, 5-7, 9-11, and 16-17 are being considered.

Response to Remarks
Applicant’s election without traverse of Species I (Figure 1) in the reply filed on 26 October 2022 is acknowledged.
The Examiner notes, structural differences exist between the Instant Application and the prior art, and recommends the Attorney initiate an Interview prior to filing a response.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the Examiner. 
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: the following 112(f) invocations have been identified by the Office.
A. “complementary fixing means configured for matching with each other to fix the first coupling portion to said outer surface” first introduced in Claim 9:
(14.1, 14.2) includes a fastened mechanical connection such as a fastener cooperating with a hole, or an equivalent thereof (see [0077], FIG. 1).
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims (specifically claim 17).  Therefore, the incidence and non-incidence sides of the guide vanes must be shown/labeled or the features must be canceled from claim 17.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 17:
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms "incidence side" and "non-incidence side" in claim 17 are used by the claim to mean “pressure side” and "suction side" (respectively, as best understood by the Examiner) while the accepted meaning of "incidence" is “the intersection of a line with a surface.” The terms are indefinite because the specification does not clearly redefine the terms "incidence side" and "non-incidence side", and it is not clear what the terms "incidence side" and "non-incidence side" are meant to encompass.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 10, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malmborg (US 20200215642), hereafter referred to as Malmborg.
For clarity, please see the Examiner Annotated Figure 5 of Malmborg below.

    PNG
    media_image1.png
    465
    728
    media_image1.png
    Greyscale

Regarding Claim 1, Malmborg discloses the following:
A guide vane (see [0040], while a fan blade is illustrated, the disclosure may instead be a stationary guide vane) for a vane assembly of a turbo machine, the guide vane (see [0040], while a fan blade is illustrated, the disclosure may instead be a stationary guide vane) comprising:
an aerofoil body (168) comprising:
a forward portion (LE, FIG. 5);
a rear portion (TE, FIG. 5); and
opposite outer surfaces (PS, SS, FIG. 5), extending between the forward portion (LE, FIG. 5) and the rear portion (TE, FIG. 5); and
a liner (170) configured for being fixed ([0050]) to the aerofoil body (168), the liner (170) comprising:
a first portion (12.1, see E.A. FIG.5) configured for being connected to the forward portion (LE, FIG. 5) of the aerofoil body (168);
a trailing edge portion (12.2, see E.A. FIG.5) shaped with convex geometry;
a first coupling portion (12.3, see E.A. FIG. 5) extending between the first portion (12.1, see E.A. FIG.5) and the trailing edge portion (12.2, see E.A. FIG.5) and configured for being fixed ([0050]) to an outer surface of the aerofoil body (168); and
a second portion (12.4, see E.A. FIG. 5) extending from the trailing edge portion (12.2, see E.A. FIG.5) and configured for being connected to the rear portion (TE, FIG. 5) of the aerofoil body (168), wherein with the first coupling portion (12.3, see E.A. FIG. 5) of the liner (170) fixed ([0050]) to an outer surface of the aerofoil body (168):
the trailing edge portion (12.2, see E.A. FIG.5) of the liner (170) extends from the rear portion (TE, FIG. 5) of the aerofoil body (168), and
the second portion (12.4, see E.A. FIG. 5) of the liner (170) is connected to the rear portion (TE, FIG. 5) of the aerofoil body (168), thus forming a cavity (13, see E.A. FIG. 5) between the rear portion (TE, FIG. 5) of the aerofoil body (168) and the trailing edge portion (12.2, see E.A. FIG.5) of the liner (170).
Regarding Claim 2, Malmborg discloses the following:
The guide vane (see [0040], while a fan blade is illustrated, the disclosure may instead be a stationary guide vane) according to claim 1, wherein:
the rear portion (TE, FIG. 5) of the aerofoil body (168) is trimmed, defining a rear trimmed section (RTS, see E.A. FIG. 5) extending between the opposite outer surfaces (PS, SS, FIG. 5), the trailing edge portion (12.2, see E.A. FIG.5) of the liner (170) extends from the rear trimmed section (RTS, see E.A. FIG. 5), and
the second portion (12.4, see E.A. FIG. 5) of the liner (170) is connected to the rear trimmed section (RTS, see E.A. FIG. 5),
such that the trailing edge portion (12.2, see E.A. FIG.5) of the liner (170) defines the trailing edge of the guide vane (see [0040], while a fan blade is illustrated, the disclosure may instead be a stationary guide vane), forming a cavity (13, see E.A. FIG. 5) between the rear trimmed section (RTS, see E.A. FIG. 5) and the trailing edge portion (12.2, see E.A. FIG.5) of the liner (170).
Regarding Claim 5, Malmborg discloses the following:
The guide vane (see [0040], while a fan blade is illustrated, the disclosure may instead be a stationary guide vane) according to claim 1, 
wherein the forward portion (LE, FIG. 5) of the aerofoil body (168) comprises a leading edge portion (LE, FIG. 5).
Regarding Claim 6, Malmborg discloses the following:
The guide vane (see [0040], while a fan blade is illustrated, the disclosure may instead be a stationary guide vane) according to claim 5, wherein the forward portion (LE, FIG. 5) comprises a recess (15, see E.A. FIG. 5) that provides a stepped transition from the forward portion (LE, FIG. 5) to the outer surface of the aerofoil body (168) to which the liner (170) is fixed ([0050]), wherein when the first coupling portion (12.3, see E.A. FIG. 5) is fixed ([0050]) to the outer surface:
the first portion (12.1, see E.A. FIG.5) of the liner (170) abuts the recess (15, see E.A. FIG. 5) of the forward portion (LE, FIG. 5), and
the forward portion (LE, FIG. 5) levels with the external shape of the liner (170), thus providing aerodynamic continuity.
Regarding Claim 10, Malmborg discloses the following:
The guide vane (see [0040], while a fan blade is illustrated, the disclosure may instead be a stationary guide vane) according to claim 1, 
wherein an outer surface of the aerofoil body (168) and the first coupling portion (12.3, see E.A. FIG. 5) comprise complementary fixing means (welded portions, see [0050] it is noted welding is considered an equivalent fixing means to fasteners) configured for matching with each other to fix the first coupling portion (12.3, see E.A. FIG. 5) to said outer surface.
Regarding Claim 16, Malmborg discloses the following:
The guide vane (see [0040], while a fan blade is illustrated, the disclosure may instead be a stationary guide vane) according to claim 1, 
wherein the liner (170) is a noise attenuation liner (170).
Regarding Claim 17, Malmborg discloses the following:
The guide vane (see [0040], while a fan blade is illustrated, the disclosure may instead be a stationary guide vane) according to claim 1, 
wherein the outer surface of the aerofoil body (168) to which the liner (170) is fixed ([0050]) is a non-incidence side (SS, FIG. 5) of the guide vane (see [0040], while a fan blade is illustrated, the disclosure may instead be a stationary guide vane).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malmborg (US 20200215642), hereafter referred to as Malmborg, as applied to claims 1 and 10 above, in further view of Pal (US_20140130354), hereafter referred to as Pal.
Regarding Claim 7, Malmborg discloses the following: 
The guide vane (see [0040], while a fan blade is illustrated, the disclosure may instead be a stationary guide vane) according to claim 1,
Malmborg does not explicitly disclose the following:
wherein the liner is removably fixed to the aerofoil body, such that the first coupling portion is removably fixed to an outer surface of the aerofoil body, and at least one of the first or second portion is removably connected to the respective forward or rear portion of the aerofoil body.
However the Pal discloses the following:
it is well known in the art to substitute welded connections with removable connections such as fasteners or snap fit joints (see [0073]) to connect cover plates to airfoils (also see FIG. 22).
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the welded connection as disclosed by Malmborg (which welcomes other known connection techniques), with the known substitution for welding of snap-fit joints, as disclosed by Pal, with the reasonable expectation of successfully coupling the liner to the airfoil with a well-known in the art substitution for welding (see Pal, [0072]).
Regarding Claim 9, Malmborg discloses the following: 
The guide vane (see [0040], while a fan blade is illustrated, the disclosure may instead be a stationary guide vane) according to claim 1,
wherein the rear portion (TE, FIG. 5) of the aerofoil body (168) comprises a protrusion (11.7, see E.A. FIG. 5), and wherein the second portion (12.4, see E.A. FIG. 5) of the liner (170) is configured to interlock with the protrusion (11.7, see E.A. FIG. 5),
the second portion (12.4, see E.A. FIG. 5) and the protrusion (11.7, see E.A. FIG. 5) thus establishing a welded connection (see [0050]).
Malmborg does not explicitly disclose the following:
the second portion and the protrusion establish a snap- fitting connection.
However the Pal discloses the following:
it is well known in the art to substitute welded connections with removable connections such as fasteners or snap fit joints (see [0073]) to connect cover plates to airfoils (also see FIG. 22).
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the welded connection as disclosed by Malmborg (which welcomes other known connection techniques), with the known substitution for welding of snap-fit joints, as disclosed by Pal, with the reasonable expectation of successfully coupling the liner to the airfoil with a well-known in the art substitution for welding (see Pal, [0072]).
Regarding Claim 11, Malmborg discloses the following: 
The guide vane (see [0040], while a fan blade is illustrated, the disclosure may instead be a stationary guide vane) according to claim 10,
Malmborg does not explicitly disclose the following:
wherein the complementary fixing means comprise at least one fastener provided in the first coupling portion of the liner, the at least one fastener being configured for matching with at least one hole provided in an outer surface of the aerofoil body.
However the Pal discloses the following:
it is well known in the art to substitute welded connections with removable connections such as fasteners or snap fit joints (see [0073]) to connect cover plates to airfoils (also see FIG. 22).
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the welded connection as disclosed by Malmborg (which welcomes other known connection techniques), with the known substitution for welding of fastening with bolts, as disclosed by Pal, wherein the complementary fixing means comprise at least one fastener provided in the first coupling portion of the liner, the at least one fastener being configured for matching with at least one hole provided in an outer surface of the aerofoil body, with the reasonable expectation of successfully coupling the liner to the airfoil with a well-known in the art substitution for welding (see Pal, [0072]). The Examiner further notes, it is well known in the art (Official Notice) bolted fastening connections require the threads of a bolt to cooperate with a hole in order to achieve the function of fastening.
   Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar vane liner arrangements see Page 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745